Citation Nr: 0010578	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This case came to the Board of Veterans' Appeals (Board), in 
pertinent part, from a March 1996 RO decision which granted 
service connection and a 30 percent rating for PTSD; the 
veteran appealed for a higher rating.  In a July 1998 
decision, the Board denied a higher rating for PTSD.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 1999 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the part of the Board decision, which denied a 
higher rating for PTSD, be vacated and the issue remanded; a 
June 1999 Court order granted the joint motion.  The case was 
subsequently returned to the Board, and in January and 
February 2000, the veteran and his representative submitted 
additional evidence and argument.

[The July 1998 Board decision denied numerous service 
connection issues; an appeal of those issues was dismissed by 
the June 1999 joint motion and Court order; and such issues 
are not in appellate status.  The July 1998 Board decision 
also remanded, to the RO, three other claims for increased 
ratings and a claim for a total compensation rating based on 
individual unemployability; those claims are apparently still 
pending at the RO and are not addressed in the present Board 
remand of the PTSD issue.]


REMAND

At the time of the July 1998 Board decision which denied a 
rating higher than 30 percent for PTSD, the last VA 
psychiatric compensation examination in the claims folder was 
dated in March 1996, and the June 1999 joint motion to the 
Court states that such examination did not appear to be 
adequate for rating purposes.  In January 2000, the veteran 
submitted, directly to the Board, a copy of an April 1998 VA 
psychiatric examination (which predates the July 1998 Board 
decision).  Although the veteran waived initial RO 
consideration of this examination report, the report is 
almost two years old, and the file suggests that additional 
recent VA psychiatric treatment records exist.  In the 
judgment of the Board, all ongoing treatment records should 
be obtained, and a current VA psychiatric examination is 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999);  Caffrey v. Brown, 6 Vet. App. 377 
(1994); Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the issue of a higher rating for PTSD is 
remanded to the RO for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment and examination 
since 1996.  The RO should then obtain 
copies of the related medical records 
(which are not already on file) and 
associate them with the claims folder.

2.  The RO should then have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder must be provided to and 
reviewed by the doctor, and the 
examination report must indicate that 
such has been accomplished.  All signs 
and symptoms necessary for rating PTSD 
should be reported in detail.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained, and the 
doctor should assess the degree of 
occupational and social impairment due 
exclusively to PTSD.

3.  Thereafter, the RO should review the 
claim for a higher rating for PTSD.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

[Although not the subject of the present 
Board remand, the RO is reminded that 
several other issues were remanded by the 
Board in July 1998, and those issues 
apparently are still pending before the 
RO.]

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


